Citation Nr: 1514134	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-04 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel








INTRODUCTION

The Veteran had active military service from May 1963 to May 1967.  The record suggests that he also had service with the Naval Reserve, Air Force Reserve and Army National Guard with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, reopened the Veteran's previously denied claim of service connection for bilateral hearing loss and confirmed the previous denial.

In a December 2013 decision, the Board determined that new and material evidence had been received to reopen the Veteran's claim of service connection for bilateral hearing loss and remanded the claim for further development.

Most recently, the claim was remanded by the Board in June 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is required prior to adjudicating the claim.  

In an October 2011 statement, the Veteran stated that his only significant noise exposure was from artillery during military service and active duty training.  Additionally, in a March 2012 statement, he asserted that his hearing worsened during reserve service.

The record indicates that the Veteran had service in the Air Force Reserve and also suggests service with the Army National Guard and Naval Reserve.  However, the specific dates of ACDUTRA and INACDUTRA have not been verified nor is it clear whether additional medical records for these periods are available.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(a)-(b) (West 2014).

Pursuant to the Board's June 2014 remand directives, the appellant was afforded a VA examination in September 2014.  However, given that records regarding the Veteran's Air Force Reserve, Naval Reserve and Army National Guard service are not of record, the examination may have been based on incomplete information.  As such, if additional records are received, the Veteran should be afforded an additional VA examination to determine whether bilateral hearing loss is etiologically related to military service.

Accordingly, the case is REMANDED for the following actions:

1. Take all necessary steps to verify all periods of ACDUTRA and INACDUTRA with the Air Force Reserve, Naval Reserve and Army National Guard.  Reserve retirement point sheets are not adequate for this purpose; rather, the specific dates of the Veteran's ACDUTRA and/or INACDUTRA service are required.

2. Obtain outstanding service treatment records for the Veteran's periods of ACDUTRA and INACDUTRA.  Efforts to obtain these records should be documented in the claims file.

3. Thereafter, and if and only if additional service treatment records are received, schedule the Veteran for a VA examination to determine the etiology of his bilateral hearing loss. The claims file, including this remand, must be made available for review and such review must be noted in the examination report.

The examiner should provide opinions to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that bilateral hearing loss is etiologically related to active military service?

b. Is it at least as likely as not (a 50 percent or better probability) that bilateral hearing loss is etiologically related to a period of ACDUTRA or INACDUTRA?

c. Is it at least as likely as not (a 50 percent or better probability) that bilateral hearing loss was aggravated (i.e. permanently worsened beyond the normal progression of the disease) during a period of ACDUTRA or INACDUTRA?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

